Opinion by
Mr. Justice McGowan,
The defendant was convicted of manslaughter in 1878, and sentenced to be confined in the State penitentiary at hard labor for life. Between October, 1884, and April, 1885, defendant (who had been in the penitentiary since his sentence) appealed. Held—
1. That the defendant could not be sentenced for a longer term than thirty years, and the sentence was therefore erroneous.
2. That at the time of the conviction there was no law of force in this State limiting the time within which a party might appeal from a sentence in the Court of General Sessions.
3. The error being in the sentence only, defendant is not entitled to a new trial, but only to a resentence. State v. Trezevant, 20 S. C., 364.